DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Election/Restrictions
Claims 9 and 15-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/2018.

Claims 10-12, 14 and 17-18 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, 14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for promoting longitudinal bone growth of a subject in need thereof, consisting essentially of administering an effective amount of a feed  not reasonably provide enablement for a method of ameliorating or treating short statue, comprising administering a pharmaceutical composition comprising Hordeum vulgare extract to a subject in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  Claim 10 is drawn to a method of ameliorating or treating short stature by promoting longitudinal bone growth, comprising administering a pharmaceutical composition comprising Hordeum vulgare extract to a subject in need thereof.  Claim 11 is drawn to the method of claim 10, wherein the short stature is familial short stature, constitutional growth delay, or idiopathic short stature.  Claim 12 is drawn to the method of claim 10, wherein the Hordeum vulgare extract is extracted in water, a C1-C4 alcohol, or a mixture thereof. Claim 14 is drawn to the method of claim 10, wherein the pharmaceutical composition is orally administered.  Claim 17 is drawn to the method of claim 10, wherein the pharmaceutical composition further includes an additional active ingredient having an effect of treating a growth disorder.  Claim 18 is drawn to the method of claim 10, wherein the short stature is due to one or more selected from the group consisting of osteochondrodysplasia, chromosomal abnormality (Down Syndrome or Turner Syndrome), small for gestational age (intrauterine growth retardation), Prader-Willi Syndrome, Russell-Silver Syndrome, Noonan Syndrome, a chronic systemic disease, growth hormone deficiency, hypothyroidism, precocious puberty, Cushing's Syndrome, and psychosocial dwarfism.
The nature of the invention is complex in that the claims are drawn to a method of preventing, ameliorating or treating a growth disorder, consisting essentially of administering a pharmaceutical composition comprising Hordeum vulgare extract to a subject in need thereof.
Breadth of the Claims: The claims are broad in that the claims recite a method of ameliorating or treating short stature by promoting longitudinal bone growth, comprising administering a pharmaceutical 
Guidance of the Specification and Existence of Working Examples:  The specification describes administering Hordeum vulgare extract to an animal and that the extract promotes longitudinal bone growth.  The specification envisions that by administering a composition comprising a Hordeum vulgare extract will have utility in humans by ameliorating or treating short stature.
However, no working examples are provided with regard a method of ameliorating or treating short stature by promoting longitudinal bone growth, comprising administering a pharmaceutical composition comprising Hordeum vulgare extract to a subject in need thereof.
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped. 
 “Children’s National: Pediatric short stature” teaches that the cause of a growth problem depends on the type of growth disorder in question. Some growth problems are genetic, while others may be caused by hormonal disorders or poor absorption of food. Causes for growth problems usually fall into the following categories: Familial short stature — Familial short stature is a tendency to follow the family's inherited short stature (shortness). Constitutional growth delay with delayed adolescence or delayed maturation — A child who tends to be shorter than average and who enters puberty later than average, but is growing at a normal rate. Most of these children tend to eventually grow to approximately the same height as their parents.  Illnesses that affect the whole body (also called systemic diseases).  Malnutrition — constant malnutrition prevents children from attaining their full growth potential; a well-balanced diet generally prevents or corrects this disorder. Malnutrition is the most common cause of growth failure around the world. Endocrine (hormone) diseases, Congenital (present at birth) problems in the tissues where growth occurs, Intrauterine growth restriction (IUGR), Chromosome abnormalities, Skeletal abnormalities (bone diseases or skeletal dysplasias) and idiopathic — There is no known cause for the growth problem.  “Children’s National: Pediatric short stature”  further teaches that specific treatment for growth problems will be determined by your child's physician based on: Your child's age, overall health and medical history, Extent of the condition, Your child's tolerance for specific medications, procedures or therapies, Expectations for the course of the condition and pinion or preference.  Treatment of growth 
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method of ameliorating or treating short stature by promoting longitudinal bone growth, comprising administering a pharmaceutical composition comprising Hordeum vulgare extract to a subject in need thereof.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use a pharmaceutical composition comprising Hordeum vulgare extract to a subject in need thereof ameliorate or treat short stature.  In order to carry out the claimed invention, one of ordinary skill in the art would have to identify a composition comprising an effective amount of a pharmaceutical composition comprising Hordeum vulgare extract that can be administered in a therapeutically effective dose with an acceptable level of side-effects.
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 10-12, 14 and 17-18 are not considered to be fully enabled by the instant specification.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant argues that van der Eerden et al, Endocrine Reviews 24:782-801 (2003) (Exhibit 1), published before the priority date of the captioned application in an authoritative journal and cited more than 600 times, which discloses the correlation between longitudinal bone growth and growth disorder. Specifically, van der Eerden discloses that the growth plate in bone is the final target organ for longitudinal bone growth, results from chondrocyte proliferation, and growth plate and chondrocyte proliferation are related to growth disorders (see Abstract). Applicant further argues that, as shown in the working examples of the captioned application, the inventors of the captioned application has discovered that the claimed Hordeum vulgare extract promotes longitudinal growth in the growth plate (Figs. 1 and 
This is not found persuasive because there are many different growth disorders and, as set forth above and in the previous Office action, the treatment is different for each growth disorder, since the mechanisms are different.  Applicant is enabled for promoting longitudinal bone growth of an animal (which is further supported by Exhibit A), but not for treating all different growth disorders. The rejection is maintained for the reasons of record and for the reasons set forth above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571) 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/AMY L CLARK/             Primary Examiner, Art Unit 1655